Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2020 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 09/17/2020. Before this action, the claims stood rejected under 35 U.S.C. 101, 103, and 112.

Response to arguments
Applicant's arguments filed 09/17/2020 have been fully considered and are persuasive in view of claim amendments. The rejections under 35 U.S.C. 101, 103, and 112 have been withdrawn. The objections of claims 1, 18, and 19 are withdrawn in view of claim amendments.

Reasons for Allowance
Claims 1-4, 12-19, and 21-28 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Campell (US 6,059,724), Gold (USP App. Pub. No. 2010/0070191), and Spitz (“A Risk Model for Prediction of Lung Cancer,” J Natl Cancer Inst 2007). Campell discloses a computer-based system for predicting future health events (Abstract), for example, “providing quantitative predictions of one's future health based on statistically comparing an individual's set of 
No art was identified that teaches, alone or in combination, generating the derivation dataset with all of the characteristics of the claims such as smoking history, less than 20 historical blood test results including at least one biochemistry test result and actual blood test values selected from each of the three groups, iteratively filtering the derivation dataset to remove outlying features, and training at least one classifier on the derivation dataset when viewed in combination with the rest of the limitations.

Claims 1-4, 12-19, and 21-28 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites mental processes, namely performing calculations to determine a lung cancer risk of a target individual. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including features such as “iteratively filtering the derivation dataset to remove outlying features” and “training at least one classifier on the derivation dataset.” These features go beyond merely applying the abstract idea with a computer and integrate the abstract idea into a practical application by improving the way computers are trained on datasets to output cancer risks and increasing the accuracy of their predictions (see Applicant’s specification page 15 and lines 12-15 and page 16).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626